Dewey, J.
1. This was not a ease of copartnership, but a contract by the defendant for the manufacture of certain articles from the lumber furnished by the plaintiff. Each of the parties was a principal in the contract, and stipulated with the other for the performance of certain acts. The amount of compensation to which each was entitled was stated in the contract, with a further provision that, after paying those sums, the net profits accruing from the sales of the manufactured articles should be equally divided. The question before us is solely of a partnership inter sese, and not of their joint liability to third persons. The contract may therefore be construed more liberally in reference to the actual understanding of these parties and the purposes they had in making the contract. Looking at the terms of the contract, and applying the rules of law held applicable to anal>gous cases, the court is of opinion that the objection to the present action that it is a suit by one copartner against his associate copartner is not well taken.
2. It is further urged that this action, having been instituted lefore the expiration of the three years during which the contract ¡vas to continue, was prematurely brought. Upon this point we ire of opinion that the time of payment for money received from the sales of the manufactured articles was not postponed to the expiration of the entire contract. That would be an unreasonable construction of the contract, and is not to be adopted. On the contrary, the parties must have contemplated that payments should be made to the plaintiffs, from time to time, after sales were made. From the nature of the business, these sales would be in large quantities, and moneys received in corresponding amounts. The proper view to be taken of this contract is that the defendant was bound to pay over such sums as were due from him to the plaintiffs on account of money received from the sales of the articles manufactured, within a reasonable time after the same were received by him.
3. A further objection was taken to the form of the declaration, as applicable to the entire demand of the plaintiffs. As to this, it is a sufficient answer to say that under a general count for money had and received, with a proper bill of particulars, the *453plaintiff may recover any money in the hands of the defendant due to him under the modified contract, and which does not accrue under the special written contract. If any amendments are , necessary however, they can be made hereafter.

Exceptions sustained.